DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/20/2022 has been entered.

Response to Amendment
	The amendment filed 04/20/2022 has been entered. Claims 1 and 7 have been amended. Claim 2 was previously cancelled. Claims 1 and 3-21 remain pending in this application. Claims 13-21 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the limitation "the set point" in ln. 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear which set point that “the set point” is referring.
	Claim 8 is also rejected due to dependency on claim 7. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teodorescu et al. (US 2012/0302941 A1).
	Regarding claim 1, Teodorescu discloses (fig. 1) a phacoemulsification surgical console (100) having a customizable non-linear aspiration mode (¶ 0032, ln. 8-12, ¶ 0033, ln. 1-14, ¶ 0050, ln. 1-6), comprising:
	An aspirator comprising a vacuum-based pump (aspiration vacuum 112, ¶ 0032, ln. 12);
	A foot pedal (108) (¶ 0032, ln. 10);
	A non-transitory computing code (computer system 103) resident on a computing memory associated with a computing processor which (¶ 0033, ln. 3-9), when executed by the processor, causes execution of the steps of:
	Receiving by the computing processor a percentage actuation of the foot pedal (foot pedal is actuated ¶ 0046, ln. 1-8 and foot pedal is in communication with computing device ¶ 0012, 3-7);
	Calculating, from a non-linear algorithm (¶ 0044, ln. 1-22, see fig. 3, graph 204), based on user definable parameters (the user may define or set values associated with parameters such as aspiration flow rate, ¶ 0037, ln. 1-14) to customize at least one of an aspiration level and a vacuum level (¶ 0013, ln. 6-8, ¶ 0042, ln. 14-18) for the aspirator corresponding to the received percentage foot pedal actuation (visual representations can be manipulated by a user to provide specific operating parameter values or ranges, ¶ 0038, ln. 1-7 and the values and/or functions of the operating parameter can be defined to change as depression of the foot pedal is changed, ¶ 0038, ln. 2-17, therefore user is customizing operating parameter such as aspiration and vacuum corresponding to foot pedal actuation); and
	Dictating the calculated aspiration level or the calculated vacuum level to the aspirator (the system will invoke the programmed set of operational parameters, ¶ 0038, ln. 1-17);
	Wherein the customizable non-linear aspiration mode corresponds to particular percentage positions of the foot pedal based in part on one or more databases (user input includes function of operating parameter relative to foot pedal position ¶ 0012, ln. 3-7, the computer system includes a processor and memory and is programmed with instructions for controlling the subsystems to carry out an ophthalmic procedure ¶ 0033, ln. 6-9, the customization of the operating parameters is reflected in corresponding modifications to the programmed instructions for controlling the subsystems utilized by the computer system, ¶ 0046-0047), and
	Wherein a maximum vacuum level and a maximum aspiration level are user-defined via the surgical console (see user-selected point 356, fig. 12 which is a maximum level of an operating parameter ¶ 0073, ln. 4-8). 
	Regarding claim 3, Teodorescu discloses (fig. 3) wherein the executed steps further comprise assessing, based on the received foot pedal actuation percentage, a desired operational zone (see fig. 3, desired operational zone defined by boundary lines 216 and 222 that corresponds to the amount of depression of the foot pedal, ¶ 0039, ln. 13-20). 
	Regarding claim 4, Teodorescu discloses (fig. 3) wherein the executed steps further comprise, based on the operational zone being a first operational zone (stage 2, range 212), the dictating the calculated percentage comprising dictating the calculated non-linear aspirator percentage actuation (vacuum pressure is to be increased non-linearly during stage 2, ¶ 0044, ln. 1-5, 15-19, see fig. 3). 
	Regarding claim 9, Teodorescu discloses (fig. 3) wherein the non-linear calculation comprises a start-segment calculation (stage 1, range 210 is calculated to have no aspiration, ¶ 0041, ln. 4-7), a performance-segment calculation (stage 2, range 212, ¶ 0044, ln. 1-5), and a final-segment calculation (stage 3, range 214, ¶ 0045, ln. 1-4, 20-22).
	Regarding claim 10, Teodorescu discloses (figs. 3 and 10) wherein the start segment (line segment 332) calculation obeys: Y = (Y1/X1)*X wherein Y is the calculated percentage aspirator actuation, X is the percentage foot pedal actuation, X1 is a percentage foot pedal set point, and Y1 is an aspiration percentage actuation set point corresponded to X1 (see fig. 3, X axis is foot pedal position, i.e., percentage foot pedal actuation and Y axis is fluidics vacuum in mmHg, i.e., percentage aspirator actuation, during the start segment calculation, X1 and Y1 characterized by user-selected point 324, see fig. 10, ¶ 0072, ln. 1-9, foot pedal actuation is depressed into range 210, see fig. 3, ¶ 0043, ln 1-4, and start segment calculation obeys above calculation, see fig. 10).
	Regarding claim 11, Teodorescu discloses (figs. 3 and 10) wherein the performance segment (line segment 334) calculation obeys: Y = [1/(100-X1)] * [(100-Y1)*X + 100*(Y1-X1)] (during performance segment, X1 and Y1 characterized by user-selected point 324, see fig. 10, ¶ 0072, ln. 5-6, foot pedal actuation is depressed into range 210, see fig. 3, ¶ 0070, ln. 1-4, and performance segment obeys above calculation, see fig. 10). 
	Regarding claim 12, Teodorescu discloses (fig. 3) wherein the non-linear calculation further comprises a linear pre-start segment calculation (stage 1, range 210 is calculated to have no aspiration which is linear, see fig. 3, ¶ 0041, ln. 4-7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Teodorescu, as applied to claim 1 above.
	Regarding claim 5, Teodorescu discloses (fig. 3) wherein the executed steps further comprise, based on the operational zone being a second operational zone (stage 3, range 214), the dictating of an aspirator percentage actuation (¶ 0041, ln. 13-17). 
	Teodorescu fails to explicitly disclose that the aspirator percentage actuation is linear. 
	However, Teodorescu discloses (fig. 10) an embodiment wherein the operating parameter can be linear during the second operational zone (¶ 0068, ln. 1-10, ¶ 0072, ln. 5-7, 19-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teodorescu such that the aspirator percentage actuation is linear as it might be desirable for aspirator percentage actuation to be increased at a constant rate during the second operational zone based on the needs of the user. 
	Regarding claim 6, Teodorescu discloses (fig. 3) wherein the executed steps further comprise, based on the operational zone being a third operational zone (stage 1, range 210), the dictating percentage comprising dictating a zero aspirator percentage actuation (see fig. 3, ¶ 0041, ln. 4-7).  
	 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Teodorescu, as applied to claim 1 above, in view of Peterson (Pub. No.: US 2015/0164690 A1)
	Regarding claim 7, Teodorescu discloses (figs. 3 and 12) wherein the non-linear algorithm comprises at least one set point (see user-selected set point 342, 344, 346, 348, 350, 352, 354, and 356, ¶ 0074, ln. 1-4, fig 12) of at least two-user defined parameters (user defined parameters of foot pedal actuation and aspiration, ¶ 0045, ln. 1-8).  
	Teodorescu fails to disclose a multiplicative factor applied to the at least one set point that is back-calculated to the set point from the maximum aspiration level for the aspirator. 
	Peterson teaches a surgical system in the same field of endeavor wherein a multiplicative factor is applied to the at least one set point that is back-calculated to the set point from a maximum aspiration level for the aspirator (the operator selects a maximum vacuum level and the controller derives a requested vacuum level from the maximum vacuum level, ¶ 0046, ln. 6-10, 16-19). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teodorescu such that a multiplicative factor is applied to the at least one set point that is back-calculated to the set point from a maximum aspiration level for the aspirator as taught by Peterson in order to provide a system wherein the aspiration level of the aspirator can be limited (Peterson ¶ 0046, ln. 16-19).  
	Regarding claim 8, Teodorescu discloses (fig. 12) wherein the at least one set point comprises at least two set points (see user-selected set point 342, 344, 346, 348, 350, 352, 354, and 356, ¶ 0074, ln. 1-4).

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
Applicant argues, page 7-8, that Teodorescu does not disclose claim 1’s recitation of “wherein a maximum vacuum level and a maximum aspiration level are user-defined via the surgical console”. However, as discussed in the rejection above, Teodorescu discloses user-selected set points 342, 344, 346, 348, 350, 352, 354 and 356 where user selected point 356 is a maximum level of an operating parameter (see fig. 12). Further, Teodorescu discloses that operating parameters can include aspiration and vacuum parameters (¶ 0013, ln. 6-8, ¶ 0042, ln. 14-18). Accordingly, Teodorescu anticipates claim 1. 
Applicant argues, page 9-10, that Peterson does not disclose or suggest a multiplicative factor back-calculated to a set point based on at least two user-defined parameters. However, Peterson discloses a set point based on requested vacuum level and foot pedal position (¶ 0046, ln. 16-19). Thus, Peterson discloses a set point based on the two-user defined parameters i.e., vacuum level and foot pedal position. Applicant argues that there is no disclosure or suggesting in Peterson of a non-linear algorithm relating foot pedal position and vacuum level. However, Teodorescu was relied upon to teach this limitation. 
Accordingly, claim 7 is obvious over Teodorescu in view of Peterson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

  /TATYANA ZALUKAEVA/  Supervisory Patent Examiner, Art Unit 3781